Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered June 1, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 3 to 6 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the jury’s determinations concerning credibility (see, People v Applewhite, 202 AD2d 250, lv denied 83 NY2d 868).
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.